Dear Mr. Cefalu:
Your opinion request directed to the Commission on Ethics for public employees, has been forwarded to our office by the Commission and directed to me for research and response.  As I understand your question, it is as follows:
            May you, as an employee in the Utility Department, of the City of Morgan City, La., also hold elective office on your parish council?
It would appear that LSA-R.S. 42:63(D), is instructive in answering your question.  In pertinent part, that statute provides as follows:
            ". . . No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . . ."
Since it appears that the City of Morgan City is a different political subdivision from the parish, you would not be holding full time employment and elective office in the same political subdivision.  Therefore, it would appear that the dual office holding law would not prohibit you from holding an elective position on your parish council, while maintaining your employment in the Utility Department of the City of Morgan City.
I would caution you, however, that even though the combination of the employment position you have, and the elected position you seek appears to be permissible under R.S. 42:63, it might still be prohibited under R.S.42:64, dealing with incompatible offices.  Since your letter does not provide sufficient information concerning the relationship between the parish council position you seek and the employment position you currently hold, we are unable to opine as to whether the two positions are compatible or incompatible.  I am, however, attaching a copy of R.S. 42:64, so that you can make a determination as to whether you have any problem under that statute.  If, after reading this statute, you feel there might be a question compatibility, please feel free to send additional facts and request a further opinion.
I trust that the foregoing adequately answers the questions you have asked. If, however, additional information is needed, please do not hesitate to contact our office.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES A. SMITH, II Assistant Attorney General
JAS, II:pb 2201s